Citation Nr: 1438095	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to service connection for a hyperosmolar coma as secondary to the service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran had active service from August 1966 to May 1968.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from July 2007 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.    

The Board remanded the above issues, as well as a claim for service connection for renal insufficiency, to the Agency of Original Jurisdiction (AOJ) for additional development of the record in May 2012.  As will be discussed, all indicated development has been completed and the matters are ready to be decided on the merits.  By rating decision issued in July 2013, the AOJ granted service connection for renal insufficiency and assigned a noncompensable rating, effective January 17, 2008.  As the grant of service connection is considered a full grant of benefits sought on appeal, that issue is no longer before the Board.  

In January 2008, the Veteran claimed entitlement to service connection for hypertension as secondary to service-connected diabetes.  In April 2008, the RO notified the Veteran that VA was not taking any action on his claim until VA reviewed a report regarding Veterans and herbicide exposure.  In the May 2012 Board remand, the Board referred the claim to the AOJ for appropriate action.  A review of the record indicates that no action has been taken on the issue, and therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The record also raises the issue of entitlement to separate evaluation for diabetic neuropathy.  In the May 2012 Board remand, the issue was referred to the AOJ for appropriate action.  As a review of the record indicates that no action has been taken on the issue, this matter is again referred to the RO for appropriate consideration. 



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin, an oral hypoglycemic agent, and restricted diet; regulation of activities is not required.  

2.  The Veteran is not shown to have a current disability manifested by hyperosmolar coma.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2013).

2.  A hyperosmolar coma is not proximately due to, the result of, or aggravated by the service-connected disease or injury; nor was it incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006 and February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Veteran was also notified of the specific rating criteria pertinent to his claim for an increased rating prior to the most recent adjudication of the claim in July 2013.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  All identified service treatment records and post-service VA treatment records were obtained.  The Veteran was also provided with an authorization and release of information form to sign and return so that VA could obtain any outstanding private treatment records.  The Veteran was also made aware that he could submit additional treatment records.  The Veteran did not submit any additional treatment records nor did he sign and return the form, and as such, VA could not obtain any outstanding private treatment records pertinent to the case.  

The Veteran was also afforded a VA examination in February 2008 to determine the etiology of the claimed hyperosmolar coma and VA examinations in May 2007, February 2008, and April 2013 to determine the severity of the diabetes mellitus.  Clarifying opinions were also provided in May and June 2013.  The examination reports reflect that the examiners recorded the Veteran's complaints and conducted an appropriate evaluation pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, the Board remanded these matters in May 2012 to associate with the claims file any outstanding treatment records and adjudicate the pending service connection claim for a hyperosmolar coma.  As all indicated development has been completed, to include adjudicating the service connection claim, providing the Veteran with an additional examination in April 2013 and clarifying opinions in May and June 2013, and associating with the claims file all available VA treatment records, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.



Increased Rating for Diabetes Mellitus

The Veteran seeks an increased evaluation for the service-connected diabetes mellitus.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence establishes that the disability has not significantly changed and a uniform evaluation is warranted.  

The Veteran is receiving a 20 percent rating for his diabetes under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.

A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  

A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e. "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

For the reasons below, the Board finds that the Veteran's diabetes more nearly approximates the rating criteria for a 20 percent rating because regulation of activities is not required.

In this regard, an October 2006 statement from the Veteran's private physician reveals that he was diagnosed with diabetes in June 2006 that was regulated with medications, to include insulin, Zocor, Altace, aspirin, HCTZ, Wellbutrin, and Buspirone.  

The Veteran was afforded a VA examination in May 2007.  The examiner reported that the Veteran was on a restricted diet and required the use of medication.  The Veteran denied any hypoglycemic reactions, hospitalization for hypoglycemic reactions, weight loss or gain, or restrictions of activity secondary to the diabetes.  He also denied visual problems, cardiovascular symptoms, neurological symptoms, or bladder or bowel dysfunction.  The examiner noted that the diabetes did not affect his activities of daily living and that the Veteran was not currently working.  

The Veteran's private physician submitted a statement in December 2007 and reported that, in June 2006, the Veteran was diagnosed with a hyperosmolar coma secondary to the diabetes, extreme dehydration, renal failure, and septicemia.  He explained that the Veteran was in a coma for a couple of days and was subsequently discharged with insulin.  The physician noted that the Veteran did not have any dietary restrictions, but that he required the use of insulin and medications to control the diabetes.

In January 2008, the Veteran submitted a statement and indicated that he suffered from renal insufficiency, hypertension, and a hyperosmolar coma as secondary to his diabetes.  He also stated he required insulin daily to control the diabetes.    

The Veteran was afforded a VA examination in February 2008.  On examination, he reported that he had a restricted diet and required insulin, but he denied any hypoglycemic reactions or ketoacidosis, hospitalization for hypoglycemic reactions or ketoacidosis, weight loss of gain, or restriction of activities secondary to the diabetes.  

The examiner noted that, as the Veteran's private physician indicated that the hyperosmolar coma was secondary to the diabetes, he believed that the hyperosmolar coma was secondary to the diabetes.  Similarly, he rendered a diagnosis of diabetic nephropathy per the private physician's statement.  

In the April 2008 Notice of Disagreement, the Veteran endorsed that he required daily insulin and a restricted diet.  He further stated that he went to the bathroom three to four times every night, he has fallen in the street, he dropped things when eating, and he spent three days in coma.  The Veteran's representative stated, in the May 2012 written brief, that the Veteran had restriction of activities because he had to regulate his activity in order to not place himself in a situation where he would have a diabetic episode.  

The Veteran was afforded a VA examination in April 2013.  The examiner noted that the Veteran's diabetes was managed by a restricted diet, he was prescribed insulin injections every day, and he was prescribed oral hypoglycemic agents.  In addition, the examiner indicated that the Veteran's diabetes required the regulation of activities through diet and exercise.  A clarifying opinion was provided in May 2013 in which the examiner explained that the Veteran needed to regulate his activities by exercising, diet, taking insulin, and keeping appointments with his physicians.  The examiner then provided an additional clarifying opinion in June 2013 and stated that, after reviewing the patient's chart, she concluded that the Veteran did not need to regulate his activities to keep his blood sugar stable.  

The Veteran's VA treatment records reveal that the Veteran is treated with insulin, has a restricted diet, and is encouraged to diet and exercise.  

The above evidence reflects that the Veteran required insulin and a restricted diet for treatment of his diabetes, but did not require any regulation of his activities such that his disability met the criteria for the 40 percent evaluation.  

The Board has considered the April 2013 VA examination report and May 2013 clarifying opinion that the Veteran required regulation of activities through diet and exercise.  The Board does not find the opinions to be probative because the examiner subsequently amended her opinion and stated that, after a review of the Veteran's treatment records, she believed that Veteran did not need to regulate his activities to keep his blood sugar stable.  See generally Reonal v. Brown, 5 Vet. App. 458 (1993).  

Furthermore, regulation of activities requires medical evidence that the Veteran was instructed to avoid strenuous occupational and recreation activities, not merely that the Veteran was told by his physician to diet and exercise.  Camacho, 21 Vet. App. at 363-365.

The Board has considered the Veteran's statements regarding difficulty eating without dropping things, frequent urination, and falling down and the Veteran's representative's statements that the Veteran had to regulate his activity by avoiding activities, such as driving alone, to avoid being unable to protect himself.  Lay witnesses are competent to testify as to their observations and experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran's statements to be credible, however, those symptoms are not the type contemplated by the rating criteria as "regulation of activities"; that is, avoiding strenuous occupational and recreational activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In addition, medical evidence, as opposed to lay evidence, is required to support the regulation of activities criterion of a 40 percent disability rating.  Camacho, 21 Vet. App. at 363-365.  

The Board notes that, to the extent the Veteran has complications with diabetic nephropathy, the Veteran was granted service connection for renal insufficiency in July 2013 and that issue is not currently on appeal.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here the Veteran contends that he has fallen in the street, he dropped things when he ate, and frequently had to go to the bathroom at night.  To the extent that these symptoms are not contemplated by the rating criteria, the Veteran's disability picture does not exhibit other related factors such as governing norms.  Although the Veteran was in the hospital, prior to the date of the claim, for three or four days in June 2006, the evidence reflects that the Veteran has not had frequent hospitalization nor marked interference with employment.  Specifically, the April 2013 VA examiner opined that the diabetes did not impact his ability to work.  

Service Connection for Hyperosmolar Coma

The Veteran contends that he was in a hyperosmolar coma as a result of his service-connected diabetes mellitus.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Likewise, the Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board notes that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In the present case, even if the Board finds that a hyperosmolar coma constitutes a disability for the purposes of VA compensation benefits, the Board finds that the preponderance of the evidence establishes that the Veteran was not in a hyperosmolar coma at any time during the period on appeal and that his prior hyperosmolar coma resolved prior to the initiation of either his claim for service connection for diabetes in October 2006 or his specific claim for service connection for a hyperosmolar coma in January 2008.   

As noted above, in October 2006, the Veteran's private physician stated that the Veteran suffered from a hyperosmolar coma and was diagnosed with diabetes in June 2006.  After a few days, the Veteran came out of the coma and was treated with insulin for his diabetes.  

The Veteran's private treatment records, February 2008 VA examination report, and lay statements, provide that the hyperosmolar coma in June 2006 was a complication of the diabetes mellitus; however, the treatment records show that the Veteran has not experienced a hyperosmolar coma since June 2006, and the Veteran does not contend otherwise.  The Board points out that in the April 2008 Notice of Disagreement the Veteran only refers to one instance when he was in the coma for three days.  

Furthermore, the Veteran does not assert that he has any chronic complications or sequelae as a result of the hyperosmolar coma and the evidence of record suggests that there were no residuals from the coma.  Specifically, at the April 2013 VA examination, the examiner noted that the Veteran had diabetic nephropathy or renal dysfunction caused by the diabetes, but had no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his diabetes.  The Board notes that the Veteran is already service connected for renal insufficiency as secondary to the diabetes.  

Based on a careful review of the record, the Board finds that the Veteran was not in a hyperosmolar coma at any point during the appeal period and the coma he had in June 2006 was due to an isolated increase in his blood sugar that was resolved prior to the initiation of the claim.  

In sum, as the Veteran was not in a hyperosmolar coma at any point during the appeal period and he did not experience any residuals from or symptoms related to the coma during the appeal period, the Board finds that the Veteran does not have a current disability and service connection based on any theory of entitlement must be denied.  Brammer, 3 Vet. App. at 225.















      (CONTINUED ON NEXT PAGE)


Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a hyperosmolar coma and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied. 

Service connection for a hyperosmolar coma is denied.  



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


